DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3, 6-8, and 10-19 are currently pending. Claim 9 has been cancelled. Claims 11, 12, and 19 has been amended to overcome the 35 U.S.C. 112(a) and/or 35 U.S.C. 112(b) rejections set forth in the Non-Final Office Action mailed on 27 October 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Donehoo et al. ‘650 (US Pub No. 2011/0152650 – previously cited) in view of Zhou et al. ‘628 (US Pub No. 2009/0118628 – previously cited) further in view of Blandino et al. ‘636 (US Patent No. 4,958,636).
Regarding claim 1, Donehoo et al. ‘650 teaches a device for estimating a user's blood pressure (Abstract), the device comprising: an inflatable bladder (Fig. 1a blood pressure cuff 12 and [0007] and [0023]); a pump in fluidic communication with the inflatable bladder and configured to pressurize the pressurizable volume and cause the inflatable bladder to inflate and contact a user's appendage when the pump is activated (Fig. 1a air compressor 33 and [0025]),; a pressure sensor in fluidic communication with the inflatable bladder and configured to produce pressure data indicative of pressure within the 
Donehoo et al. ‘650 teaches all of the elements of the current invention as mentioned above except for wherein an inflation rate of the pump is controllable by controlling a duty cycle, wherein the controller is configured with instructions to increase the duty cycle of the pump from a first duty cycle to a second duty cycle at a first selected rate of change, and wherein the controller is further configured with instructions to increase the duty cycle of the pump from the second duty cycle to a third duty cycle at a second selected rate of change different than the first selected rate of change, wherein the second selected rate of change of the duty cycle is based at least in part on the pressure data of the pressurizable volume.
Zhou et al. '628 teaches a control system that modulates a voltage applied to a pump, typically by adjusting a duty cycle of the voltage using pulse wave modulation ([0023]). Zhou et al. '628 also teaches modulating voltage applied to a pump by adjusting a duty cycle of the voltage using pulse wave modulation to carefully control an inflation rate. After an initial rate is set, the control system can slightly adjust it during the course of oscillometric measurement (Figs. 2A and 2B and [0023] and [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Donehoo et al. '650 to control an inflation rate of the pump by controlling a duty cycle and to include a first selected inflation rate and a second selected inflation rate as Zhou et al. '628 teaches that this would aid keeping the inflation rate linear, which is ideal for optimizing accuracy of blood pressure measurement ([0023]).
Donehoo et al. ‘650 in view of Zhou et al. ‘628 teaches all of the elements of the current invention as mentioned above except for wherein the controller is configured with instructions to gradually increase the duty cycle of the pump.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Donehoo et al. ‘640 in view of Zhou et al. ‘628 to include gradually increasing the duty cycle of the pump as Blandino et al. ‘636 teaches this would aid in increasing the pressure in the cuff. Doing so would also be combining prior art elements according to known methods to yield predictable results.
Regarding claim 3, Donehoo et al. ‘650 further teaches wherein the inflation rate of the pump is controlled to be between about 1 mmHg per second and about 10 mmHg per second ([0036], [0041]).
Regarding claim 6, Donehoo et al. '650 in view of Zhou et al. '928 further in view of Blandino et al. ‘636, as applied to claim 1, teaches all of the elements of the current invention as stated above except for wherein the first selected rate of change and the second selected rate of change are each between about 0.1% and about 20% increase in duty cycle per second.
Zhou et al. '628 teaches a control system that modulates a voltage applied to a pump, typically by adjusting a duty cycle of the voltage using pulse wave modulation ([0023]). Zhou et al. '628 also teaches modulating voltage applied to a pump by adjusting a duty cycle of the voltage using pulse wave modulation to carefully control an inflation rate. After an initial rate is set, the control system can slightly adjust it during the course of oscillometric measurement (Figs. 2A and 2B and [0023] and [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first selected inflation rate and the second selected inflation rate of Donehoo et al. '650 in view of Zhou et al. ‘928 further in view of Blandino et al. ‘636, as applied to claim 1, to include being between about 0.1% and about 20% increase in duty cycle per second as Zhou et al. '628 teaches that this would aid keeping the inflation rate linear, which is ideal for optimizing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 7, Donehoo et al. ‘650 in view of Zhou et al. ‘628 further in view of Blandino et al. ‘636, as applied to claim 6, teaches all of the elements of the current invention as mentioned above except for wherein the first selected rate of change is about 1% increase in duty cycle per second and the second selected rate of change is about 5% increase in duty cycle per second.
Zhou et al. '628 teaches a control system that modulates a voltage applied to a pump, typically by adjusting a duty cycle of the voltage using pulse wave modulation ([0023]). Zhou et al. '628 also teaches modulating voltage applied to a pump by adjusting a duty cycle of the voltage using pulse wave modulation to carefully control an inflation rate. After an initial rate is set, the control system can slightly adjust it during the course of oscillometric measurement (Figs. 2A and 2B and [0023] and [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first selected rate of change and the second selected rate of change of Donehoo et al. '650 in view of Zhou et al. '628 further in view of Blandino et al. ‘636, as applied to claim 6, to include being about 1% increase in duty cycle per second and being about 5% increase in duty cycle per second, respectively. Doing so would aid in reducing over-inflation instances associated with certain types of cuffs (Column 8 Lines 22-34). Furthermore, regarding the 1% increase in duty cycle per second and the 5% increase in duty cycle per second, it is noted that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 8, as shown in Fig. 3 of Donehoo et al. ’650, the controller of Donehoo et al. ’650 in view of Zhou et al. ’628 further in view of Blandino et al. ‘636 is configured with instructions to dynamically change the increase in the duty cycle from the first selected rate to the second selected rate when the pressure within the pressurizable volume reaches threshold pressure 72 ([0047] of Donehoo et al.’650).
Regarding claim 10, Donehoo et al. ‘650 teaches a controller coupled to the pump (Fig. 1 air compressor 33 and [0025]).
Donehoo et al. ‘650 in view of Zhou et al. ‘628 further in view of Blandino et al. ‘636 teaches all of the elements of the current invention as stated above except for wherein the controller is further configured with instructions to control a peak-to-peak-voltage (Vpp) of the pump.
Zhou et al. ‘628 teaches a control system that modulates a voltage applied to a pump, typically by adjusting the duty cycle of the voltage using pulse wave modulation. After an initial rate is set, the control system can slightly adjust it during the course of oscillometric measurement ([0023]), which inherently controls a peak-to-peak voltage of the pump.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Donehoo et al. ‘650 in view of Zhou et al. ‘628 further in view of Blandino et al. ‘636 to include controlling peak-to-peak voltage as Zhou et al. ‘628 teaches that this keeps inflation rate linear, which is ideal for optimizing the accuracy of blood pressure measurement ([0023]).
Regarding claim 11, Donehoo et al. ‘650 teaches wherein the controller is configured with instructions to increase the peak-to-peak voltage of the pump from a first peak-to-peak voltage to a second peak-to-peak voltage. When the voltage of the pump increases from zero to the voltage required 
Donehoo et al. ‘650 in view of Zhou et al. ‘628 further in view of Blandino et al. ‘636, as applied to claim 10, teaches all of the elements of the current invention as stated above except for wherein the controller is configured to increase the peak-to-peak voltage of the pump from a first peak-to-peak voltage to a second peak-to-peak voltage at a selected rate of change.
Zhou et al. '628 teaches modulating voltage applied to a pump by adjusting a duty cycle of the voltage using pulse wave modulation to carefully control an inflation rate. After an initial rate is set, the control system can slightly adjust it during the course of oscillometric measurement (Figs. 2A and 2B and [0023] and [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Donehoo et al. '650 in view of Zhou et al. ’628 further in view of Blandino et al. ‘636, as applied to claim 10, to select the rate of change as Zhou et al. '628 teaches that this would aid keeping the inflation rate linear, which is ideal for optimizing accuracy of blood pressure measurement ([0023]).
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Donehoo et al. ‘650 in view of Zhou et al. ‘628.
Regarding claim 15, Donehoo et al. '650 teaches a method of controlling an inflation rate of an inflatable bladder ([0048]-[0049]), the method comprising: causing an inflatable bladder to inflate using a pump and contact a user's appendage; ([0004]) increasing a duty cycle of the pump from a first duty cycle to a second duty cycle ([0046]-[0049] of Donehoo et al.’650; It is noted that the first duty cycle is interpreted as 0. The second duty cycle creates the inflation rate shown in line 74 of Fig. 3.).
Donehoo et al. '650 teaches all of the elements of the current invention as stated above except for increasing a duty cycle of the pump from a first duty cycle to a second duty cycle at a first selected rate of change; and increasing the duty cycle of the pump from the second duty cycle to a third duty cycle at a second selected rate of change different than the first selected rate of change.
Zhou et al. '628 teaches modulating voltage applied to a pump by adjusting a duty cycle of the voltage using pulse wave modulation to carefully control an inflation rate. After an initial rate is set, the control system can slightly adjust it during the course of oscillometric measurement (Figs. 2A and 2B and [0023] and [0026]). Zhou et al. '628 also teaches modulating voltage applied to a pump by adjusting a duty cycle of the voltage using pulse wave modulation to carefully control an inflation rate. After an initial rate is set, the control system can slightly adjust it during the course of oscillometric measurement (Figs. 2A and 2B and [0023] and [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Donehoo et al. '650 in view of Zhou et al.’628 to select the inflation rate and to include a first selected inflation rate and a second selected inflation rate as Zhou et al. '628 teaches that this would aid keeping the inflation rate linear, which is ideal for optimizing accuracy of blood pressure measurement ([0023]). 
Regarding claim 16, Donehoo et al. '650 in view of Zhou et al. '628, as applied to claim 15, teaches all of the elements of the current invention as stated above except for wherein the first selected rate of change and the second selected rate of change are each between about 0.1% and about 20% increase in duty cycle per second.
Zhou et al. '628 teaches a control system that modulates a voltage applied to a pump, typically by adjusting a duty cycle of the voltage using pulse wave modulation ([0023]). Zhou et al. '628 also teaches modulating voltage applied to a pump by adjusting a duty cycle of the voltage using pulse wave modulation to carefully control an inflation rate. After an initial rate is set, the control system can slightly adjust it during the course of oscillometric measurement (Figs. 2A and 2B and [0023] and [0026]).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 17, Donehoo et al. '650 teaches obtaining pressure data indicative of a pressure within a pressurizable volume of the inflatable bladder ([0024]) as a function of time (Fig. 2; Pressure is graphed with time as the x-axis.); and, as modified by Zhou et al. ’628, increasing the duty cycle of the pump from the second duty cycle to a third duty cycle ([0046]-[0049]; It is noted that the first duty cycle is interpreted as 0. The second duty cycle creates the inflation rate shown in line 74 of Fig. 3. The third duty cycle creates the inflation rate shown in line 76 of Fig. 3.). As shown in Fig. 3 of Donehoo et al. ’650, the controller of Donehoo et al. ’650 in view of Zhou et al. ’628 would change the increase in the duty cycle from the first selected rate to the second selected rate when the pressure within the pressurizable volume reaches threshold pressure 72 ([0047]).
Regarding claim 18, Donehoo et al. '650 teaches obtaining pressure data indicative of pressure within a pressurizable volume of the inflatable bladder ([0024]) as a function of time (Fig. 2; Pressure is graphed with time as the x-axis.).
Donehoo et al. ‘650 further teaches wherein the controller is configured to dynamically change the duty cycle of the pump based at least in part on the pressure data of the pressurizable volume ([0041]-[0043]). As shown in Fig. 3, from 0 to pressure point 72 is one duty cycle, from point 72 to .
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. ‘672 (US Pub No. 2007/0021672 – previously cited) in view of Zhou et al. ‘628 further in view of Blandino et al. ‘636.
Regarding claim 1, Lee et al. ‘672 teaches a device for estimating a user's blood pressure (Title), the device comprising: an inflatable bladder defining, at least in part, a pressurizable volume (Fig. 5 pressing part 120); a pump ([0035], [0051]) in fluidic communication with the inflatable bladder and configured to pressurize the pressurizable volume and cause the inflatable bladder to inflate and contact a user's appendage when the pump is activated ([0051]); a pressure sensor (Fig. 7 blood pressure sening portion 140) in fluidic communication with the inflatable bladder and configured to produce pressure data indicative of pressure within the pressurizable volume as a function of time ([0046]), and a controller coupled with the pump ([0035]).
Lee et al. ‘672 teaches all of the elements of the current invention as mentioned above except for wherein an inflation rate of the pump is controllable by controlling a duty cycle, wherein the controller is configured with instructions to increase the duty cycle of the pump from a first duty cycle to a second duty cycle at a first selected rate of change, and wherein the controller is configured with instructions to increase the duty cycle from the second duty cycle to a third duty cycle at a second selected rate of change different than the first selected rate of change, wherein the second selected rate of change of the duty cycle is based at least in part on the pressure data of the pressurizable volume.
Zhou et al. '628 teaches a control system that modulates a voltage applied to a pump, typically by adjusting a duty cycle of the voltage using pulse wave modulation ([0023]). Zhou et al. '628 also teaches modulating voltage applied to a pump by adjusting a duty cycle of the voltage using pulse wave modulation to carefully control an inflation rate. After an initial rate is set, the control system can 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Lee et al. ‘672 to control an inflation rate of the pump by controlling a duty cycle and to include a first selected inflation rate and a second selected inflation rate as Zhou et al. '628 teaches that this would aid keeping the inflation rate linear, which is ideal for optimizing accuracy of blood pressure measurement ([0023]).
Lee et al. ‘672 in view of Zhou et al. ‘628 teaches all of the elements of the current invention as mentioned above except for wherein the controller is configured with instructions to gradually increase the duty cycle of the pump.
Blandino et al. ‘636 teaches a microcomputer gradually increases a duty cycle of pump drive signals to increase pressure in a cuff (Column 6 Lines 10-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Lee et al. ‘672 in view of Zhou et al. ‘628 to include gradually increasing the duty cycle of the pump as Blandino et al. ‘636 teaches this would aid in increasing the pressure in the cuff. Doing so would also be combining prior art elements according to known methods to yield predictable results.
Regarding claim 2, Lee et al. ‘672 teaches wherein the inflatable bladder is an inflatable elastic bladder disposed about an inward-facing surface of a hole in the device, wherein the pump is configured to pressurize the pressurizable volume when a user’s finger is positioned in the hole of the device (Fig. 5 pressing part 120, cuff housing 110 and [0034], [0036]).
Claims 1 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. ‘602 (US Pub No. 2015/0094602 – previously cited) in view of Zhou et al. ‘628 further in view of Blandino et al. ‘636.
Regarding claim 1, Yamashita et al. ‘602 teaches a device for estimating a user's blood pressure (Abstract), the device comprising: an inflatable bladder (Fig. 2 pressurizing air bladder 42 and [0035]) defining, at least in part, a pressurizable volume ([0035]); a pump in fluidic communication with the inflatable bladder and configured to pressurize the pressurizable volume and cause the inflatable bladder to inflate and contact a user's appendage when the pump is activated (Fig. 2 piezoelectric pump 31 and [0035]); a pressure sensor in fluidic communication with the inflatable bladder and configured to produce pressure data indicative of pressure within the pressurizable volume (Fig. 2 pressure sensor 33 and [0041]) as a function of time (Fig. 4; It is noted that the cuff pressure is graphed with time as the x-axis.); and a controller coupled with the pump (Fig. 2 control unit 20 and [0034]).
Yamashita et al. ‘602 teaches all of the elements of the current invention as mentioned above except for wherein an inflation rate of the pump is controllable by controlling a duty cycle, wherein the controller is configured with instructions to increase the duty cycle of the pump from a first duty cycle to a second duty cycle at a first selected rate of change, and wherein the controller is further configured with instructions to increase the duty cycle of the pump from the second duty cycle to a third duty cycle at a second selected rate of change different than the first selected rate of change, wherein the second selected rate of change of the duty cycle is based at least in part on the pressure data of the pressurizable volume.
Zhou et al. '628 teaches a control system that modulates a voltage applied to a pump, typically by adjusting a duty cycle of the voltage using pulse wave modulation ([0023]). Zhou et al. '628 also teaches modulating voltage applied to a pump by adjusting a duty cycle of the voltage using pulse wave modulation to carefully control an inflation rate. After an initial rate is set, the control system can slightly adjust it during the course of oscillometric measurement (Figs. 2A and 2B and [0023] and [0026]).

Yamashita et al. ‘602 in view of Zhou et al. ‘628 teaches all of the elements of the current invention as mentioned above except for wherein the controller is configured with instructions to gradually increase the duty cycle of the pump.
Blandino et al. ‘636 teaches a microcomputer gradually increases a duty cycle of pump drive signals to increase pressure in a cuff (Column 6 Lines 10-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Yamashita et al. ‘602 in view of Zhou et al. ‘628 to include gradually increasing the duty cycle of the pump as Blandino et al. ‘636 teaches this would aid in increasing the pressure in the cuff. Doing so would also be combining prior art elements according to known methods to yield predictable results.
Regarding claim 10, Yamashita et al. ‘602 teaches a controller coupled to the pump, wherein the controller is further configured to control a peak- to-peak voltage (Vpp) of the pump ([0055]).
Regarding claim 11, Yamashita et al. ‘602 teaches wherein the controller is configured with instructions to increase the peak-to-peak voltage of the pump from a first peak-to-peak voltage to a second peak-to-peak voltage at a selected rate of change ([0055]).
Regarding claim 12, Yamashita et al. ‘602 teaches wherein the first peak-to-peak voltage is between about 2 Vpp and about 10 Vpp and the second peak-to-peak voltage is between about 20 Vpp and about 40 Vpp, the selected rate of change from the first peak-to-peak voltage to the second peak-
Regarding claim 13, Yamashita et al. ‘602 teaches a controller coupled to the pump, wherein the controller is further configured with instructions to modify a drive frequency of the pump to change the inflation rate of the pump ([0046] and [0062]).
Regarding claim 14, Yamashita et al. ‘602 teaches wherein a drive frequency of the pump is equal to or greater than about 23 kHz ([0064]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. ‘602.
Regarding claim 19, Yamashita et al. ‘602 teaches a device for estimating a user's blood pressure (Abstract), the device comprising: an inflatable bladder (Fig. 2 pressurizing air bladder 42 and [0035]) defining, at least in part, a pressurizable volume ([0035]); a pump in fluidic communication with the inflatable bladder and configured to pressurize the pressurizable volume and cause the inflatable bladder to inflate and contact a user's appendage when the pump is activated (Fig. 2 piezoelectric pump 31 and [0035]), wherein an inflation rate of the pump is controllable by controlling a peak-to-peak voltage (Abstract); a pressure sensor in fluidic communication with the inflatable bladder and configured to produce pressure data indicative of pressure within the pressurizable volume (Fig. 2 pressure sensor 33 and [0041]) as a function of time (Fig. 4; It is noted that the cuff pressure is graphed with time as the x-axis); and a controller coupled with the pump, wherein the controller is configured with instructions to increase the peak-to-peak voltage of the pump ([0055]) from a first peak-to-peak voltage to a second peak-to-peak voltage at a selected rate of change ([0055]).
Yamashita et al. ‘602 teaches all of the elements of the current invention as mentioned above except for wherein the selected rate of change is between 2 V per second and 10 V per second.
It would have been obvious, through routine experimentation, to determine the optimal selected rate of change (Where the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).).
Response to Arguments
Applicant argues that the amendments to claim 19 overcome the 35 U.S.C. 102(a)(1) rejection. Examiner respectfully agrees, and the 35 U.S.C. 102(a)(1) rejection has been withdrawn. However, upon further consideration, it would be obvious through routine experimentation to determine the optimal selected rate of change. As such, claim 19 is now rejected under 35 U.S.C. 103 over Yamashita et al. ‘602.
Applicant argues that neither Donehoo et al. ‘650 nor Zhou et al. ‘628 teach gradually increasing the duty cycle. Examiner respectfully agrees, and the 35 U.S.C. 103 rejection has been withdrawn. However, upon further consideration, it was found that Blandino et al. ‘636 teaches gradually increasing the duty cycle, which would aid in increasing the pressure in the cuff. The combination of Donehoo et al. ‘650 and Zhou et al. ‘628 with Balandino et al. ‘636 would be proper because doing so would also be combining prior art elements according to known methods to yield predictable results. As such, the claims are now rejected over Donehoo et al. ‘650 in view of Zhou et al. ‘628 further in view of Blandino et al. ‘636.
Furthermore, Applicant also argues that Zhou et al. ‘628 fails to teach that a second rate of change is based at least in part of pressure data of the pressurizable volume. Examiner respectfully disagrees, as Zhou et al. ‘628 teaches that a control system that modulates voltage applied to a pump by adjusting the duty cycle of the voltage. The control system adjusts the duty cycle during the course of an oscillometric measurement using a closed-loop pressure-monitoring system ([0023]). [0026] of Zhou et al. ‘628 also teaches the importance of carefully controlling the cuff’s inflation rate. [0026] recites that if the pump is increased too quickly, the systolic and diastolic blood pressures would not be accurate. If the pump is increased too slowly, it would be uncomfortable for the patient. As such, the second rate of 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







	/AURELIE H TU/               Examiner, Art Unit 3791


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791